       Case 2:21-cv-00063-DSC-MPK Document 5 Filed 03/11/21 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


HONG M. NGUYEN,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       2:21cv63
                                               )       Electronic Filing
PITTSBURGH TRANSPORTATION                      )
GROUP,                                         )
                                               )
               Defendant.                      )


                                      MEMORANDUM ORDER
March 11, 2021
       Plaintiff, Hong M. Nguyen (“Plaintiff”) initiated the instant lawsuit by filing a motion for

leave to proceed in forma pauperis (“IFP”), with his complaint attached, on January 14, 2021.

(ECF No. 1). This Court granted leave to proceed IFP (ECF No. 2) on January 26, 2021, and the

Complaint was filed by the Clerk. (ECF No. 3). The case was referred to United States

Magistrate Judge Maureen P. Kelly for pretrial proceedings in accordance with the Magistrate

Judges Act, 28 U.S.C. § 636(b)(1) and Local Rules 72.C and 72.D

       Because Plaintiff alleges in his Complaint that both he and the Defendant are citizens of

the same state, the Court raised the issue of subject-matter jurisdiction pursuant to 28 U.S.C. §

1331 sua sponte. Since the enactment of Section 1332, complete diversity of citizenship has

been required—i.e., plaintiff and any defendant must be citizens of different states. Carden v.

Arkoma Associates, 494 U.S. 185, 187 (1990).

       On January 28, 2021, the Magistrate Judge filed a Report and Recommendation (ECF

No. 4) which recommended that Plaintiff’s complaint be dismissed for lack of subject matter

jurisdiction, without prejudice to Plaintiff refiling his claims in state court. The Plaintiff was

informed that in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local
       Case 2:21-cv-00063-DSC-MPK Document 5 Filed 03/11/21 Page 2 of 3


Rule 72.D.2, that he had until February 16, 2021 to file objections to the Report and

Recommendation. No objections were filed.

       After review of the pleadings and relevant documents in the case, together with the

Report and Recommendation, the following Order is entered.

       AND NOW, this 11th day of March, 2021,

       IT IS HEREBY ORDERED that Plaintiff’s complaint is DISMISSED for lack of subject

matter jurisdiction, without prejudice to Plaintiff refiling his claims in state court. The Clerk

shall mark this case closed.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 4) dated

January 28, 2021, is adopted as the Opinion of the Court.


                                               S/ David Stewart Cercone
                                               David Stewart Cercone
                                               Senior United States District Judge


cc:    Hong M. Nguyen
       922 Sleepyhollow Road
       Pittsburgh, PA 15234

       (Via First Class Mail)




                                                  2
      Case 2:21-cv-00063-DSC-MPK Document 5 Filed 03/11/21 Page 3 of 3




                                     )
            Defendant.               )


                                 ORDER OF COURT




                                     s/ DAVID STEWART CERCONE
                                     David Stewart Cercone
                                     Senior United States District Judge

cc:



      (Via CM/ECF Electronic Mail)




                                         3
